Citation Nr: 0110479	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there is clear and unmistakable error in a rating 
decision dated in March 1976, which denied service connection 
for retinitis pigmentosa.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for retinitis 
pigmentosa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1974 to March 1976.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO) which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In unappealed rating decisions dated March 1976 and 
January 1991, the RO denied service connection for retinitis 
pigmentosa.

3.  The March 1976 rating decision was adequately supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.  

4.  The evidence associated with the claims file subsequent 
to the January 1991 rating decision is new, but not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
retinitis pigmentosa.


CONCLUSION OF LAW

1.  The March 1976 and January 1991 rating decisions denying 
service connection for retinitis pigmentosa are final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (2000).

2.  The March 1976 rating decision denying service connection 
for retinitis pigmentosa was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2000).

3.  The evidence associated with the veteran's claims file 
subsequent to the RO's January 1991 rating decision is not 
new and material, and the veteran's claim for service 
connection for retinitis pigmentosa is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
that regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable distribution of 
the issue on appeal.  The veteran's service medical records 
have been obtained and all available private medical records 
have been obtained.  There is no indication that there are 
any VA treatment records.  Significantly, the Statement of 
the Case provided to the veteran and his representative 
informed him of the pertinent laws and regulations and the 
evidence necessary to substantiate his claim.  Therefore, the 
Board finds that the VA met its statutory duty to assist and 
the case is ready for appellate review. 

I.  Factual Background

The veteran essentially contends that the RO's March 1976 
rating decision contains legal error because the RO did not 
consider the applicability of regulatory provisions regarding 
the presumption of soundness at enlistment.  In addition, the 
veteran contends that he has submitted new and material 
evidence not only sufficient to reopen his claim, but to 
grant service connection.

Historically, the veteran's claim of entitlement to service 
connection for retinitis pigmentosa was first considered and 
denied in a March 1976 rating decision.  The RO denied the 
veteran's claim on the basis that the veteran's retinitis 
pigmentosa preexisted service and was not aggravated beyond 
the normal progression of the disease during service.  In a 
January 1991 rating decision, the RO denied the veteran's 
claim for service connection, and denied the veteran's claim 
on the basis that the additional evidence did not provide a 
new factual basis to establish service incurrence or 
aggravation of the veteran's retinitis pigmentosa.  In June 
1999, the veteran filed a claim to reopen on the basis of new 
and material evidence.  The RO, in a rating decision dated 
July 1999, found that new and material evidence sufficient to 
reopen the claim for service connection for retinitis 
pigmentosa was not submitted because the evidence submitted 
was redundant.  The veteran filed a Notice of Disagreement in 
November 1999 with regard to the RO's decision, and claimed 
that the RO's March 1976 decision contained clear and 
unmistakable error.  In addition, the veteran submitted 
additional evidence in December 1999.  The RO issued a 
Statement of the Case in January 2000.  The RO found that the 
additional evidence was new, but not material to the claim 
because it dealt only with the current severity of the 
veteran's retinitis pigmentosa, and determined that the March 
1976 rating decision was not undebatably erroneous.

The pertinent evidence of record consists of the veteran's 
service medical records. According to the veteran's induction 
examination report, the veteran had distance vision of 20/400 
in the right eye, corrected to 20/60, and 20/50 in the left 
eye, corrected to 20/20, and near vision of 20/300 in the 
right eye, corrected to 20/60 and 20/40 in the left eye, 
corrected to 20/20.  During service, in service medical 
records dated July 1975 and September 1975, the veteran was 
seen regarding his vision.  With regard to the July 1975 
record, the veteran was seen because he lost his glasses.  
His vision was reported as being corrected to 20/60 in the 
right eye and 20/20 in the left eye.  The veteran was issued 
a new prescription and referred to ophthalmology for 
evaluation of his optic discs.  In September 1975, the 
veteran was seen at the ophthalmology clinic and his vision 
was reported as 20/70 in the left eye and 20/20 in the right 
eye with contact lenses.  Service medical records also 
include a letter from Patrick O'Connor, M.D., dated December 
1975, which stated that the veteran had visual acuity of 
20/70 in the right eye and 20/20 in the left eye, and 
diagnosed the veteran with retinitis pigmentosa.  In 
addition, the Medical Board Report, dated January 1976, 
states that the veteran's corrected vision was 20/70 in the 
right eye and 20/20 in the left eye.  The Medical Board 
Report also states that the veteran reported a history of 
poor vision since elementary school, but that he had no 
history of night blindness, trauma, or eye inflammation.  The 
Medical Board Report lists the eye disorder as being 
congenital retinitis pigmentosa that was not aggravated 
during service, and he was found to be unfit for duty as a 
result.  

II.  Clear and Unmistakable Error

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2000).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort of "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the United States Court of Appeals for Veterans 
Claims (Court) clear and unmistakable error is a very 
specific and rare kind of error.  "It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313).  
The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also 
held that the failure to fulfill the duty to assist does not 
constitute clear and unmistakable error.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

As stated earlier, the veteran claims that the RO did not 
consider statutory and regulatory provisions regarding the 
presumption of soundness in its March 1976 rating decision 
denying the veteran service connection for retinitis 
pigmentosa.  The veteran did not file a Notice of 
Disagreement within one year of the RO's decision, and as 
such the RO's March 1976 decision is final.  See 38 U.S.C.A. 
§ 7105(a), (b)(1), (c) (West 1991) (A Notice of Disagreement 
must be filed within one year of mailing the notice of the 
RO's decision, or the RO's determination becomes final).  
Therefore, the March 1976 rating decision is only subject to 
attack under the theory of clear and unmistakable error.

Having determined that the March 1976 rating decision is 
final, the Board further finds that the RO's decision was in 
accordance with the applicable laws and regulations, and was 
consistent with and adequately supported by the evidence of 
record.  In making its March 1976 decision, the RO considered 
the pertinent evidence of record at that time, including the 
veteran's service medical records, specifically an induction 
examination and a Medical Board Report.  The RO then 
concluded that the veteran was not entitled to service 
connection because his abnormality was congenital and by 
definition must have preexisted service, and there was no 
evidence of aggravation in service.  Both of these 
determinations were supported by and recorded in the 
veteran's service medical records and there was no evidence 
of record that suggested the veteran's disability was not 
congenital or that the retinitis pigmentosa increased in 
severity during service.  In this regard, the Board observes 
that the veteran received no treatment for retinitis 
pigmentosa during service and there was no significant 
permanent change in the veteran's visual acuity during 
service.  

The Board reiterates that the standard for clear and 
unmistakable error requires that any such error compel the 
conclusion that reasonable minds could differ, and that the 
result would have been manifestly different but for the 
error.  See Fugo at 43.  The March 1976 rating decision 
demonstrates that the RO considered the provisions of 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b) relating to the 
presumption of soundness.  The decision cited the veteran's 
vision at enlistment and referred to the findings of the 
Medical Board Report, which listed the veteran's vision 
deficiency at discharge and diagnosed him with congenital 
retinitis pigmentosa.  The Medical Board Report's opinion 
that the veteran's retinitis pigmentosa was a congenital 
disorder provided an evidentiary basis to conclude the 
presumption of soundness was rebutted.  Furthermore, the 
rating decision stated that "[a]ny increase in disability 
would be attributable to natural progress."  This indicates 
that the RO also applied 38 C.F.R. § 3.306(a) relating to 
aggravation of preexisting diseases or injuries during 
service.  

Further, the Board finds that even if it was error for the RO 
to not specifically discuss the provisions regarding the 
presumption of soundness in its March 1976 rating decision, 
there was no evidence of record that the veteran's retinitis 
pigmentosa was aggravated during his service.  As stated 
earlier, the veteran's vision defects were clearly noted on 
his enlistment examination and on the Medical Board Report 
issued prior to his discharge.  The veteran's service medical 
records do not provide evidence that the veteran's vision 
defect worsened beyond the normal progress of retinitis 
pigmentosa.  The veteran was seen twice for his vision, first 
in July 1975 and then again in September 1975.  According to 
the July 1975 record, the veteran was only seen because he 
had lost glasses.  The veteran was seen in September 1975 
because he was referred for evaluation of his optic discs on 
the basis of the July 1975 exam.  The Medical Board Report 
states that the veteran's retinitis pigmentosa is congenital 
in nature.  In addition, there is no evidence indicating that 
the veteran's vision worsened during service.  As such, there 
is no evidence of an error that would have manifestly changed 
the result.

Moreover, until February 1, 1990, ROs were not required to 
specify, in each rating decision, the evidence considered and 
the reasons for the disposition.  See Crippen v. Brown, 9 
Vet. App. 412, 420 (1996).  Therefore, for the Board to 
determine that the RO committed clear and unmistakable error 
in its March 1976 rating decision because it did not 
specifically mention the presumption of sound condition and 
did not articulate why the presumption of soundness did not 
apply would require the Board to presume that the RO did not 
properly discharge its duties.  Further, the veteran has not 
offered any evidence that the RO did not consider the 
presumption of sound condition and that the result would have 
been any different but for this error.  Accordingly, the 
Board concludes that the RO considered all of the relevant 
law and evidence in the March 1976 rating decision.  As such, 
the March 1976 rating decision was not clearly and 
unmistakably erroneous.

III.  New and Material Evidence

As stated earlier, the veteran essentially requests that the 
Board reopen his claim of entitlement to service connection 
for retinitis pigmentosa on the basis that he has submitted 
new and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection.  The 
Board observes that the veteran's claim of entitlement to 
service connection was first considered and denied in March 
1976.  The veteran's claim was originally denied in March 
1976 because the veteran's retinitis pigmentosa preexisted 
service and was not aggravated during service.  The veteran's 
claim was again denied in January 1991 on the basis that 
there was no new and material evidence of record showing a 
factual basis to establish that the veteran's retinitis 
pigmentosa was incurred or aggravated during service.  In 
July 1999, RO again denied the veteran's claim because the 
evidence submitted was redundant.  The veteran submitted 
additional evidence in December 1999, which the RO found to 
be new, but not material, and denied the veteran's claim to 
reopen.

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  Once an RO's decision becomes final, 
absent submission of new and material evidence, the claim may 
not be reopened or readjudicated by the VA.  See 38 U.S.C.A. 
§ 5108.  In this case, the veteran did not file a NOD after 
the RO's March 1976 and January 1991 rating decisions.  
Therefore, the RO's rating decisions are final and are not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103 (2000).  However, if new and material evidence is 
presented or secured with regard to a claim that was 
disallowed, the Secretary must reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
(citing Black's Law Dictionary 1203 (6th ed. 1990)).  Second, 
the evidence must actually be shown to be "new," and not of 
record when the last final decision denying the claim was 
made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  In 
other words, the evidence cannot be cumulative or redundant.  
See 38 C.F.R. § 3.156(a).  The final step of the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998) 
(citing 38 C.F.R. § 3.156(a)).  This does not mean that the 
evidence warrants a revision of the prior determination.  It 
is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

As previously discussed, the original March 1976 rating 
decision that denied service connection for retinitis 
pigmentosa relied on the veteran's service medical records, 
which reflect that the veteran had poor vision upon entering 
service, corrected to 20/60 in the right eye and 20/50 in the 
left eye for distance vision and to 20/60 in the right eye 
and 20/20 in the left eye for near vision.  The veteran was 
seen again regarding his vision in July 1975 because he lost 
his glasses.  At that time his vision was corrected to 20/70 
in the right eye and 20/20 in the left eye, and he was 
referred for an evaluation of his optic discs, which was 
shown in a service medical record dated September 1975.  
Additionally, the veteran was referred to Dr. O'Connor who, 
in a letter dated December 1975, diagnosed the veteran with 
retinitis pigmentosa.  This resulted in the Medical Board 
Report dated December 1975, which stated that the veteran's 
corrected vision was 20/70 in the right eye and 20/20 in the 
left eye.  The Medical Board Report also stated that the 
veteran had been diagnosed with congenital retinitis 
pigmentosa and was unfit for duty as a result.  There was no 
medical evidence showing that the veteran's eye disorder had 
permanently worsened during service.

The evidence associated with the claims file subsequent to 
the March 1976 rating decision includes the veteran's 
statements associated with reopening his claim, private 
medical records dated January 1990 through November 1990, and 
private medical records dated September 1999 through December 
1999.  The private medical records dated January 1990 through 
1990 were considered with regard to the January 1991 rating 
decision.  These records show that the veteran was diagnosed 
with bilateral retinitis pigmentosa, and that the veteran's 
vision without correction was 20/120-1 in the right eye, and 
20/60-2 in the left eye.  The private medical records dated 
September 1999 through December 1999 show that the veteran 
reported a history of significant peripheral filed loss in 
the left eye and experiencing night blindness.  These records 
show that his current uncorrected distance visual acuity is 
20/250 in his right eye and 20/160 in his left eye.

Based on the foregoing evidence, the Board finds that the 
veteran has not satisfied his burden of presenting new and 
material evidence.  A portion the records dated January 1990 
through November 1990 are not new.  Specifically, a letter 
from Steven A. Miller, M.D., dated February 1990, was of 
record and considered at the time of the January 1991 rating 
decision.  The additional records associated with the 
February 1990 letter are treatment notes and do not show that 
the condition was aggravated during service.  These records 
constitute redundant evidence because they shown no more than 
a diagnosis of retinitis pigmentosa and the current severity 
of that disease. 

Moreover, while the private medical records dated September 
1999 through December 1999 are new, these records do not 
demonstrate that the veteran's retinitis pigmentosa was 
incurred or aggravated during service.  These records clearly 
demonstrate that the veteran currently has retinitis 
pigmentosa, and that the veteran reported a history of being 
diagnosed in 1976 and of receiving treatment in 1990 (the 
aforementioned private medical records document this 
treatment).  However, these medical records only report the 
current severity of the veteran's retinitis pigmentosa.  
These records do not provide any evidence to show that the 
retinitis pigmentosa underwent an increase in service beyond 
that which would be due to the natural progress of the 
disease during service.  Accordingly, the Board finds that 
the veteran has not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for retinitis pigmentosa.


ORDER

The March 1976 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim, service connection for retinitis pigmentosa is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

